Exhibit 99.2 Item 8. Financial Statements and Supplementary Data INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements: Consolidated Balance Sheets as of December31, 2010 and 2009 2 Consolidated Statements of Operations for the years ended December31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the years ended December31, 2010 and 2009 4 Consolidated Statements of Stockholders’ Deficit for the years ended December31, 2010 and 2009 5 Consolidated Statements of Comprehensive Income (Loss) for the years ended December31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Handy & Harman Ltd. We have audited the accompanying consolidated balance sheets of Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) (a Delaware corporation) and Subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, cash flows and changes in stockholders’ deficit and comprehensive income (loss) for each of the two years in the period ended December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Edison, New Jersey March 11, 2011 (except for Note 21, as to which the date is November 15, 2011) 1 HANDY & HARMAN Ltd. Consolidated Balance Sheets (Dollars and shares in thousands except per share data) December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables-net of allowance for doubtful accounts of $2,198 and $2,172 in 2010 and 2009, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party - Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Long term liabilities of discontinued operations Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares; issued and outstanding 12,179 shares Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 HANDY & HARMAN Ltd. Consolidated Statements of Operations Year ended December 31, (in thousands except per share data) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense Asset impairment charges Goodwill impairment charge - Income from proceeds of insurance claims, net ) ) Restructuring charges Other operating expenses 44 Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Income (loss) from continuing operations before tax ) Tax provision (benefit) ) Income (loss) from continuing operations, net of tax ) Discontinued Operations: Income (loss) from discontinued operations, net of tax ) Gain on disposal of assets, net of tax 90 Net income (loss) from discontinued operations ) Net income (loss) $ $ ) Basic and diluted per share of common stock Income (loss) from continuing operations, net of tax $ $ ) Discontinued operations, net of tax ) Net income (loss) $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 HANDY & HARMAN Ltd. Consolidated Statements of Cash Flows Year Ended December 31, (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash stock based compensation Amortization of debt related costs Loss on extinguishment of debt - Long-term interest on related party debt Deferred income taxes ) ) Loss on asset dispositions 44 Asset impairment charges Goodwill impairment charge - Unrealized loss (gain) on derivatives ) Reclassification of net cash settlements on derivative instruments Net cash provided by operating activities of discontinued operations Decrease (increase) in operating assets and liabilities: Trade and other receivables ) Inventories ) Other current assets ) Other current liabilities Other items-net Net cash provided by operating activities Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on derivative instruments ) ) Proceeds from sales of assets Proceeds from sale of investment - Net cash provided by investing activities of discontinued operations Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds of term loans Net revolver borrowing (repayments) ) Repayments of term loans - domestic ) ) Repayments of term loans - foreign ) - Repayments of term loans - related party ) - Deferred finance charges ) ) Net change in overdrafts ) Net cash used to repay debt of discontinued operations ) ) Other ) ) Net cash used in financing activities ) ) Net change for the period 90 ) Effect of exchange rate changes on net cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activities: Sale of property for mortgage note receivable $ $ - The accompanying notes are an integral part of these consolidated financial statements. 4 HANDY & HARMAN Ltd. Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Income (Loss) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Accumulated Capital in Excess of Total Stockholders' Shares Amount Income (Loss) Deficit Par Value Deficit Balance, January 1, 2009 $ $ ) $ ) $ $ ) Current period change - Net loss - - - ) - ) Total comprehensive income Amortization of stock options - Balance, December 31, 2009 $ $ ) $ ) $ $ ) Current period change - - ) - - ) Net income - Total comprehensive loss ) Amortization of stock options - 10 10 Balance, December 31, 2010 $ $ ) $ ) $ $ ) Year Ended December 31, Comprehensive Income (Loss) Net income (loss) $ $ ) Changes in pension plan assets and other benefit obligations: Curtailment/settlement gain/(loss) ) Current year actuarial gain/(loss) ) Amortization of actuarial loss Amortization prior service (credit)/cost 63 63 Foreign currency translation adjustment ) Valuation of marketable equity securities - Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of the Business Organization Handy & Harman Ltd. (formerly named WHX Corporation prior to January 3, 2011) (“HNH”), the parent company, manages a group of businesses on a decentralized basis.HNH owns Handy & Harman Group Ltd. (“H&H Group”) which owns Handy & Harman (“H&H”) and Bairnco Corporation (“Bairnco”). HNH is a diversified holding company whose strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials (“Arlon EM”), Arlon Coated Materials (“Arlon CM”), and Kasco Blades and Route Repair Services (“Kasco”).The business units of HNH principally operate in North America.All references herein to “we,” “our” or the “Company” shall refer to HNH, together with all of its subsidiaries. Note 1a – Management’s Plans and Liquidity Liquidity The Company recorded net income of $5.1 million in 2010, and generated $44.8 million of positive cash flow from operating activities.This compares with a net loss of $21.2 million and $39.5 million provided by cash flows from operating activities in 2009.As of December 31, 2010, the Company had an accumulated deficit of $447.3 million. On March 7, 2005, the Company filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.The Company continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2010, the Company’s current assets totaled $163.0 million and its current liabilities totaled $147.7 million, resulting in working capital of $15.3 million, as compared to working capital of $49.4 million as of December 31, 2009. HNH the parent company On October 15, 2010, the Company refinanced substantially all of its indebtedness principally with its existing lenders or their affiliates.The refinancing was effected through a newly formed, wholly-owned subsidiary of the Company, H&H Group, which is the direct parent of H&H and Bairnco. HNH, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiary, H&H Group, and other discrete transactions.H&H Group’s credit facilities effectively do not permit it to transfer any cash or other assets to HNH with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $3.5 million in any fiscal year.H&H Group’s credit facilities are collateralized by priority liens on all of the assets of its subsidiaries. HNH’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the defined benefit pension plan sponsored by the Company (the “WHX Pension Plan”) and paying HNH’s administrative costs.The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions to the WHX Pension Plan for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. As of December 31, 2010, HNH and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to HNH had cash of approximately $3.0 million and current liabilities of approximately $18.0 million.Such current liabilities include $14.9 million of estimated required contributions to the WHX Pension Plan, which HNH is permitted to borrow from H&H Group pursuant to its credit agreements, in addition to an unsecured loan of up to $3.5 million in any fiscal year for other purposes. Management expects that HNH will be able to fund its operations in the ordinary course of business over at least the next twelve months. 6 Handy & Harman Group Ltd. The ability of H&H Group to draw on its revolving line of credit is limited by its borrowing base of accounts receivable and inventory.As of December 31, 2010, H&H Group’s availability under its U.S. revolving credit facilities was $24.2 million, and as of January 31, 2011, availability was $18.3 million. There can be no assurances that H&H Group will continue to have access to its lines of credit if financial performance of its subsidiaries do not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If H&H Group does not meet certain of its financial covenants or satisfy its borrowing base criteria, and if it is unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, its ability to access available lines of credit could be limited, its debt obligations could be accelerated by the respective lenders, and liquidity could be adversely affected. The Company believes that recent amendments to its financing arrangements, continuing improvements in its core operations, and stabilization of the global economy as it effects the markets that the Company serves, will permit the Company to generate sufficient working capital to meet its obligations for at least the next twelve months.However, if the Company’s cash needs are greater than anticipated or the Company does not materially satisfy its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company. The Company has taken the following actions, which it believes has and in certain instances, will continue to improve liquidity over time and help provide for adequate liquidity to fund the Company’s capital needs: · On October 15, 2010, the Company refinanced its debt, and expects that its effective interest rate will be reduced on a prospective basis. (See Note 13-“Debt” for additional information). · The Company continues to apply the HNH Business System at all of its business units which utilizes lean tools and philosophies to reduce and eliminate waste, coupled with the Six Sigma tools targeted at variation reduction. · The Company is supporting profitable sales growth both internally and potentially through acquisitions. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. · In 2010 and 2009, the Company engaged in various restructuring activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. These activities included consolidation of the Bairnco corporate office into the HNH corporate office, the closure of facilities in Atlanta in 2010 and New Hampshire and Dallas in 2009 and relocation of the functions to other existing facilities.In connection with these activities, restructuring charges totaled $0.5 million in 2010 and $1.6 million in 2009. · The Company decided to exit various businesses, including that of the Arlon CM segment in 2010.In 2008 and 2009, the Company exited the welded specialty tubing market in Europe by closing its Indiana Tube Denmark (“ITD”) subsidiary and the precious metal electroplating business of its Sumco Inc. (“Sumco”) subsidiary. · The Company filed a shelf registration statement on Form S-3 with the SEC which was declared effective on June 29, 2009.Pursuant to this statement, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement would be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.However, management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense.The net proceeds of any such issuances under the shelf registration statement could be used for general corporate purposes, which may include working capital and/or capital expenditures. In view of the matters described in the preceding paragraphs, management believes that the Company has the ability to meet its cash requirements on a continuing basis for at least the next twelve months.However, if the Company’s planned cash flow projections are not met and/or credit is not available in sufficient amounts, management could consider the additional reduction of certain discretionary expenses and sale of certain assets.In the event that these plans are not sufficient and/or the Company’s credit facilities are not adequate, the Company’s ability to operate could be materially adversely affected and could raise substantial doubt that the Company will be able to continue to operate. 7 Note 2 – Summary of Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of HNH and its subsidiaries.All material intercompany transactions and balances have been eliminated.Discontinued operating entities are reflected as discontinued operations in the Company’s results of operations and statements of financial position. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to bad debts, inventories, long-lived assets, intangibles, accrued expenses, income taxes, pensions and other post-retirement benefits, and contingencies and litigation.Estimates are based on historical experience, future cash flows and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and on deposit and highly liquid debt instruments with original maturities of three months or less.As of December 31, 2010 and 2009, the Company had cash held in foreign banks of $4.8 million and $4.9 million, respectively.The Company’s credit risk arising from cash deposits held in U.S. banks in excess of insured amounts is not significant given that as a condition of its revolving credit agreements (See Note-13 “Debt”), cash balances in U.S. banks are generally swept on a nightly basis to pay down the Company’s revolving credit loans.At December 31, 2010, HNH, the parent company, held cash and cash equivalents which exceeded federally-insured limits by approximately $2.9 million, all of which was invested in a money market account that invests solely in US government securities. Revenue Recognition Revenues are recognized when the title and risk of loss has passed to the customer. This condition is normally met when product has been shipped or the service performed. An allowance is provided for estimated returns and discounts based on experience.Cash received by the Company from customers prior to shipment of goods, or otherwise not yet earned, is recorded as deferred revenue. Rental revenues are derived from the rental of certain equipment to the food industry where customers prepay for the rental period-usually 3 to 6 month periods.For prepaid rental contracts, sales revenue is recognized on a straight-line basis over the term of the contract.Service revenues consist of repair and maintenance work performed on equipment used at mass merchants, supermarkets and restaurants. The Company experiences a certain degree of sales returns that varies over time, but is able to make a reasonable estimation of expected sales returns based upon history. The Company records all shipping and handling fees billed to customers as revenue, and related costs are charged principally to cost of sales, when incurred.In limited circumstances, the Company is required to collect and remit sales tax on certain of its sales.The Company accounts for sales taxes on a net basis and such sales taxes are not included in net sales on the consolidated statements of operations. Accounts Receivable and Allowance for Doubtful Accounts The Company extends credit to customers based on its evaluation of the customer’s financial condition.The Company does not require that any collateral be provided by its customers.The Company has established an allowance for accounts that may become uncollectible in the future. This estimated allowance is based primarily on management’s evaluation of the financial condition of the customer and historical experience. The Company monitors its accounts receivable and charges to expense an amount equal to its estimate of potential credit losses. Accounts that are outstanding longer than contractual payment terms are considered past due.The Company considers a number of factors in determining its estimates, including the length of time its trade accounts receivable are past due, the Company’s previous loss history and the customer’s current ability to pay its obligation. Accounts receivable balances are charged off against the allowance when it is determined that the receivable will not be recovered, and payments subsequently received on such receivables are credited to recovery of accounts written off.The Company does not charge interest on past due receivables. The Company believes that the credit risk with respect to Trade Accounts Receivable is limited due to the Company’s credit evaluation process, the allowance for doubtful accounts that has been established, and the diversified nature of its customer base.There were no customers which accounted for more than 5% of consolidated net sales in 2010 or 2009.In both 2010 and 2009, the 15 largest customers accounted for approximately 28% of consolidated net sales. 8 Inventories Inventories are stated at the lower of cost or market. Cost is determined by the last-in, first-out (“LIFO”) method for precious metal inventories. Non precious metal inventories are stated at the lower of cost (determined by the first-in, first-out “FIFO” method or average cost method) or market. For precious metal inventories, no segregation among raw materials, work in process and finished goods is practicable. Non-precious metal inventory is evaluated for estimated excess and obsolescence based upon assumptions about future demand and market conditions and is adjusted accordingly.If actual market conditions are less favorable than those projected, write-downs may be required. Derivatives and Risks Precious Metal Risk H&H enters into commodity futures and forwards contracts on precious metals that are subject to market fluctuations in order to economically hedge its precious metal inventory against price fluctuations.Future and forward contracts to sell or buy precious metal are the derivatives used for this objective. As of December 31, 2010 and 2009, the Company had contracted for $10.5 million and $7.2 million, respectively, of forward contracts with a counter party rated A by Standard & Poors, and the future contracts are exchange traded contracts through a third party broker.Accordingly, the Company has determined that there is minimal credit risk of default.The Company estimates the fair value of its derivative contracts through use of market quotes or broker valuations when market information is not available. As these derivatives are not designated as accounting hedges under GAAP, they are accounted for as derivatives with no hedge designation.These derivatives are marked to market and both realized and unrealized gains and losses on these derivatives are recorded in current period earnings as other income (loss).The unrealized gain or loss (open trade equity) on the derivatives is included in other current assets or other current liabilities, respectively. Foreign Currency Exchange Rate Risk H&H and Bairnco are subject to the risk of price fluctuations related to anticipated revenues and operating costs, firm commitments for capital expenditures and existing assets or liabilities denominated in currencies other than U.S. dollars.H&H and Bairnco have not generally used derivative instruments to manage this risk. Property, Plant and Equipment Property, plant and equipment is recorded at historical cost.Depreciation of property, plant and equipment is provided principally on the straight line method over the estimated useful lives of the assets, which range as follows: machinery & equipment 3 –15 years and buildings and improvements 10 – 30 years. Interest cost is capitalized for qualifying assets during the assets’ acquisition period.Maintenance and repairs are charged to expense and renewals and betterments are capitalized. Profit or loss on dispositions is credited or charged to operating income. Goodwill, Intangibles and Long-Lived Assets Goodwill represents the difference between the purchase price and the fair value of net assets acquired in business combinations.Goodwill is reviewed annually for impairment in accordance with GAAP. The Company uses judgment in assessing whether assets may have become impaired between annual impairment tests.Circumstances that could trigger an interim impairment test include but are not limited to: the occurrence of a significant change in circumstances, such as continuing adverse business conditions or legal factors; an adverse action or assessment by a regulator; unanticipated competition; loss of key personnel; the likelihood that a reporting unit or significant portion of a reporting unit will be sold or otherwise disposed; or results of testing for recoverability of a significant asset group within a reporting unit. The testing of goodwill for impairment is performed at a level referred to as a reporting unit. Goodwill is allocated to each reporting unit based on actual goodwill valued in connection with each business combination consummated within each reporting unit.Six reporting units of the Company have goodwill assigned to them. Goodwill impairment testing consists of a two-step process.Step 1 of the impairment test involves comparing the fair values of the applicable reporting units with their carrying values, including goodwill. If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, Step 2 of the goodwill impairment test is performed to determine the amount of impairment loss. Step 2 of the goodwill impairment test involves comparing the implied fair value of the affected reporting unit’s goodwill against the carrying value of that goodwill. In performing the first step of the impairment test, the Company also reconciles the aggregate estimated fair value of its reporting units to its enterprise value (which includes a control premium). 9 To estimate the fair value of our reporting units, we considered an income approach and a market approach. The income approach is based on a discounted cash flow analysis (“DCF”) and calculates the fair value by estimating the after-tax cash flows attributable to a reporting unit and then discounting the after-tax cash flows to a present value using a risk-adjusted discount rate. Assumptions used in the DCF require the exercise of significant judgment, including judgment about appropriate discount rates and terminal values, growth rates, and the amount and timing of expected future cash flows. The forecasted cash flows are based on current plans and for years beyond that plan, the estimates are based on assumed growth rates. We believethe assumptions are consistent with the plans and estimates used to manage the underlying businesses. The discount rates, which are intended to reflect the risks inherent in future cash flow projections, used in the DCF are based on estimates of the weighted-average cost of capital (“WACC”) of a market participant. Such estimates are derived from our analysis of peer companies and considered the industry weighted average return on debt and equity from a market participant perspective.The Company believes the assumptions used to determine the fair value of our respective reporting units are reasonable. If different assumptions were used, particularly with respect to forecasted cash flows or WACCs, different estimates of fair value may result and there could be the potential that an impairment charge could result. Actual operating results and the related cash flows of the reporting units could differ from the estimated operating results and related cash flows.The recoverability of goodwill may be impacted if estimated future operating cash flows are not achieved. A market approach values a business by considering the prices at which shares of capital stock of reasonably comparable companies are trading in the public market, or the transaction price at which similar companies have been acquired.If comparable companies are not available, the market approach is not used. Relative weights are then given to the results of each of these approaches, based on the facts and circumstances of the business being valued.The use of multiple approaches (e.g. income and market approaches) is considered preferable to a single method.In our case, full weight was given to the income approach because it generally provides a reliable estimate of value for an ongoing business which has a reliable forecast of operations, and suitable comparable public companies were not available to be used under the market approach.The income approach closely parallels investors’ consideration of the future benefits derived from ownership of an asset. Intangible assets with finite lives are amortized over their estimated useful lives. We also estimate the depreciable lives of property, plant and equipment.Property, plant and equipment, as well as intangible assets with finite lives are reviewed for impairment if events, or changes in circumstances, indicate that we may not recover the carrying amount of an asset.Long-lived assets consisting of land and buildings used in previously operating businesses are carried at the lower of cost or fair value, and are included in Other Non-Current Assets in the consolidated balance sheets. A reduction in the carrying value of such long-lived assets used in previously operating businesses is recorded as an asset impairment charge in the consolidated statement of operations. Equity Investments Investments are accounted for using the equity method of accounting if the investment provides the Company the ability to exercise significant influence, but not control, over an investee. Significant influence is generally deemed to exist if the company has an ownership interest in the voting stock of the investee of between 20% and 50%, although other factors, such as representation on the investee’s Board of Directors, are considered in determining whether the equity method of accounting is appropriate. The Company accounted for its investment in CoSine Communications, Inc. (“CoSine”) using the equity method of accounting. The CoSine investment was sold in 2009. Stock Based Compensation The Company accounts for stock options granted to employees as compensation expense which is recognized in exchange for the services received.The compensation expense is based on the fair value of the equity instruments on the grant-date. Environmental Liabilities The Company accrues for losses associated with environmental remediation obligations when such losses are probable and reasonably estimable. Accruals for estimated losses from environmental remediation obligations generally are recognized no later than completion of the remedial feasibility study. Such accruals are adjusted as further information develops or circumstances change. Costs of future expenditures for environmental remediation obligations are not discounted to their present value. Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. 10 Income Taxes Income taxes currently payable or tax refunds receivable are recorded on a net basis and included in accrued liabilities on the consolidated balance sheets.Deferred income taxes reflect the tax effect of net operating loss carryforwards (“NOLs”), capital loss or tax credit carryforwards and the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial reporting (GAAP) and income tax purposes, as determined under enacted tax laws and rates.Valuation allowances are established if, based on the weight of available evidence, it is more likely than not that some portion or the entire deferred tax asset will not be realized.The financial effect of changes in tax laws or rates is accounted for in the period of enactment. Earnings per Share Basic earnings per share are based on the weighted average number of shares of Common Stock outstanding during each year.Diluted earnings per share gives effect to dilutive potential common shares outstanding during the period. Foreign Currency Translation Assets and liabilities of foreign subsidiaries are translated at current exchange rates, and related revenues and expenses are translated at average rates of exchange in effect during the year. Resulting cumulative translation adjustments are recorded as a separate component of accumulated other comprehensive income. Fair Value Measurements The Company adopted Accounting Standards Codification (“ASC”) No. 820, “Fair Value Measurements” effective January 1, 2009.Under this standard, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e, the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.The hierarchy of those valuation approaches is broken down into three levels based on the reliability of inputs as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date.An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis.The valuation under this approach does not entail a significant degree of judgment. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include: quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability, (e.g., interest rates and yield curves observable at commonly quoted intervals or current market) and contractual prices for the underlying financial instrument, as well as other relevant economic measures. Level 3 inputs are unobservable inputs for the asset or liability.Unobservable inputs are used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. The fair value of the Company’s financial instruments, such as cash and cash equivalents, accounts receivable, and accounts payable approximate carrying value due to the short-term maturities of these assets and liabilities.Carrying cost fair value approximates for long-term debt which has variable interest rates. The Company's non-financial assets measured at fair value on a non-recurring basis include goodwill and intangible assets, any assets and liabilities acquired in a business combination, or its long-lived assets written down to fair value. To measure fair value for such assets, the Company uses techniques including discounted expected future cash flows, a market approach, and/or appraisals (Level 3 inputs). The derivative instruments that the Company purchases, specifically commodity futures and forwards contracts on precious metal, are valued at fair value on a recurring basis.The futures contracts are Level 1 measurements since they are traded on a commodity exchange.The forward contracts are entered into with a counterparty, and are considered Level 2 measurements. The embedded derivative features of the Company’s Subordinated Notes and related warrants are valued at fair value on a recurring abasis and are considered Level 3 measurements. 11 Legal Contingencies The Company provides for legal contingencies when the liability is probable and the amount of the associated costs is reasonably determinable. The Company regularly monitors the progress of legal contingencies and revises the amounts recorded in the period in which a change in estimate occurs. Advertising Costs Advertising costs consist of sales promotion literature, samples, cost of trade shows, and general advertising costs, and are included in selling, general and administrative expenses on the consolidated statements of operations.Advertising, promotion and trade show costs totaled approximately $2.6 million in 2010 and $2.4 million in 2009. Reclassification Certain amounts for prior years have been reclassified to conform to the current year presentation.In particular, the assets, liabilities and income or loss of discontinued operations (see Note 4) have been reclassified into separate lines on the financial statements to segregate them from continuing operations. Note 3 – Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued new disclosure requirements related to Fair Value Measurements and Disclosures—ASC 820-10, in order to provide a greater level of disaggregated information and more robust disclosures about valuation techniques and inputs to fair value measurements, as well as additional information about transfers between levels and activity during the reporting period. It also includes conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets (ASC 715-20); so as to refer to ASC 820-10 to determine the appropriate classes to present fair value disclosures about such plan assets.Most of the new disclosures and clarifications of existing disclosures are effective for the Company’s interim and annual reporting periods of 2010, and the Company adopted them in the first quarter of 2010. Because the new requirements affect disclosures but do not change the accounting for any assets or liabilities, their adoption did not have an effect on the Company’s consolidated financial position and results of operations. Note 4 – Discontinued Operations Arlon CM In 2010, the Company decided to exit the business of manufacturing adhesive films, specialty graphic films and engineered coated products, and in February 2011, the Company entered into two separate asset sale transactions (see Note 21-“Subsequent Events”).These businesses comprised the Arlon CM segment.The Company recorded an asset impairment charge of $1.3 million in 2010 in connection with certain of these assets. Kasco-France During the third quarter of 2011, the Company sold the stock of Eurokasco S.A.S. (“Kasco-France”), a part of its Kasco segment, to Kasco-France’s former management team for one Euro plus 25% of any pre-tax earnings over the next three years.Additionally, Kasco-France signed a five year supply agreement to purchase certain products from Kasco. Kasco-France has been included as a discontinued operation on a retroactive basis for the twelve months ending December 31, 2010 and 2009 (see Note 21-“Subsequent Events”). Indiana Tube Denmark In 2008, the Company decided to exit the welded specialty tubing market in Europe and close H&H’s Indiana Tube Denmark subsidiary (“ITD”), sell its assets, pay off its debt, and repatriate the remaining cash. The decision to exit this market was made after evaluating economic conditions and ITD’s capabilities, served markets, and competitors.ITD had been part of the Company’s Tubing segment.During 2009, ITD ceased operations and sold or disposed of its inventory and most of its equipment.A gain on the sale of equipment of $1.7 million was recognized. ITD repaid all of its $4.6 million of long-term debt during 2009.ITD’s principal remaining asset is the ITD facility, which has been offered for sale.The facility is included in “Other non-current assets” on the consolidated balance sheet as of December 31, 2010. Sumco, Inc. The Company also evaluated its Sumco subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market, and relied on the automotive market for over 90% of its sales.Sumco had been part of the Precious Metal segment.The Company decided to exit this business. In 2009, Sumco entered into a lease of its former manufacturing facility in Indianapolis, Indiana and granted the tenant an option to purchase the facility. On October 13, 2010, Sumco completed the sale of the facility and in addition, sold the rights to the Sumco name.The net proceeds of $1.7 million approximated the carrying value of the Sumco long-term assets and accordingly, no significant gain or loss was recorded on the sale. 12 The following assets and liabilities of the discontinued operations, ITD, Sumco, Kasco-France, and Arlon CM, have been segregated in the accompanying consolidated balance sheets as of December 31, 2010 and 2009. (in thousands) December 31, 2010 December 31, 2009 Current Assets: Trade accounts receivable $ $ Inventory Other current assets $ $ Long-term Assets: Property, plant & equipment, net $ $ Intangibles, net 79 $ Other non-current assets $ $ Current Liabilities: Other current liabilities $ Non-current Liabilities: Deferred income taxes $ $ Pension liability Other non-current liabilities 85 $ $ 13 The income (loss) from Discontinued Operations consists of the following: Years ended December 31, (in thousands) Net sales $ $ Asset impairment charges ) ) Restructuring charges - ) Operating income (loss) ) Interest/otherincome (expense) 9 ) Income tax benefit (expense) ) Income (loss) from discontinued operations, net ) Note 5 –Restructuring Charges In 2010 and 2009, the Company engaged in various cost improvement initiatives in order to positively impact productivity and profitability, including certain activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. During 2010, the Company commenced a restructuring plan to move Kasco’s Atlanta, Georgia operation to an existing facility in Mexico.In connection with this restructuring project, costs of $0.5 million were incurred in the twelve months ended December 31, 2010, principally for employee compensation and moving costs.This restructuring project was completed in the fourth quarter of 2010. For the twelve months ended December 31, 2009, restructuring charges totaled $1.1 million.Restructuring costs of $0.6 million were recorded in 2009 relating to the consolidation of the former Bairnco Corporate office into the HNH Corporate office.In addition, in April 2009, the Company announced the closure of a facility in New Hampshire which was part of the Precious Metal segment and the relocation of the functions to its facility in Milwaukee.Restructuring costs of approximately $0.4 million were recorded in connection with this relocation, including an estimate of future net lease costs for the facility. As of December 31, 2010, approximately $0.1 million of future lease costs for the New Hampshire facility of the Precious Metal segment was accrued and included in accrued liabilities on the balance sheet.This lease terminates in 2014. The restructuring costs and activity in the restructuring reserve for the year ended December 31, 2010 consisted of: December 31, 2009 Expense Payments December 31, 2010 (in thousands) Termination benefits $
